COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §                 No. 08-15-00096-CV
IN RE:
                                                §             ORIGINAL PROCEEDING
EL PASO COUNTY, TEXAS,
                                                §            ON PETITION FOR WRIT OF
Relator.
                                                §                    MANDAMUS

                                 MEMORANDUM OPINION

         Relator, El Paso County, Texas, has filed a petition for writ of mandamus against the

Honorable William Moody, Judge of the 34th District Court of El Paso County, Texas. We deny

mandamus relief.

         The real party in interest, Mary Lou Vasquez, filed suit against Relator alleging

discrimination and retaliation in violation of Chapter 21 of the Texas Labor Code. Respondent

denied Relator’s motion to dismiss, which alleged that Vasquez did not comply with the post-suit

notice requirement established by Section 89.0041 of the Texas Local Government Code. See

TEX.LOCAL GOV’T CODE ANN. § 89.0041 (West 2008). In this mandamus proceeding, Relator

asks that we order Respondent to dismiss Vasquez’s suit.

         To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 135-36. Based on the record before us, we
conclude that Relator has failed to establish it is entitled to mandamus relief. Accordingly, we

deny the petition for writ of mandamus.


                                            STEVEN L. HUGHES, Justice
May 13, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                             -2-